Citation Nr: 0428989	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for status post-
anterior cruciate reconstruction of the right knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 to September 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran's right knee disability is manifested by X-
ray evidence of arthritis and painful motion resulting in 
slight impairment, without evidence of limited extension or 
flexion limited to 60 degrees, and without evidence of 
instability or symptomatic scarring.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for status post-anterior cruciate reconstruction of 
the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim for an 
increased rating for his right knee disability in May 2000 
and the initial unfavorable rating decision was issued in 
October 2000, prior to the enactment of the VCAA.  In 
Pelegrini II, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2003) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided, the veteran's rating 
claim was readjudicated and a statement of the case was 
provided to the veteran, such that he had the opportunity to 
respond to the RO's remedial VCAA notice prior to the appeal 
coming before the Board.  The Board also observes that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as is further 
discussed herein below.

The Board first notes that, in May 2001, following the 
veteran's submission of his notice of disagreement, but prior 
to the issuance of the statement of the case, the RO sent the 
veteran a letter explaining his role in the claims process 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, that letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records or other 
records from Federal agencies, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records, to include filling out a release 
form.  The RO also indicated that it was still the veteran's 
responsibility to support his claim with appropriate 
evidence.  The veteran was informed that in order to 
establish entitlement for an increased evaluation, the 
evidence must show that his service-connected disability has 
increased in severity such that current symptomatology more 
closely approximates the rating schedule for the next higher 
evaluation.  Specifically, the letter notified the veteran 
that an increase in severity is usually shown by recent 
medical records.  The RO indicated that it would obtain any 
VA medical records or other medical treatment records the 
veteran identifies, and, if necessary, schedule a VA 
examination to determine the current level of his disability.  
The May 2001 letter also listed the evidence already received 
in support of the veteran's claim. 

The Board further notes that the October 2000 and July 2002 
rating decisions advised the veteran that his claim of 
entitlement to an evaluation in excess of 20 percent for his 
right knee disability was denied as he failed to met the 
higher rating criteria of severe subluxation or lateral 
instability of the knee; or, flexion limited to 15 degrees or 
extension limited to 20 degrees.  Both rating decisions 
listed the medical evidence considered in denying the 
veteran's claim.  The July 2002 statement of the case and 
July 2003 supplemental statement of the case informed the 
veteran of adjudicative actions taken, the evidence it had 
considered in denying the claim, and the evidence the veteran 
still needed to submit to substantiate his claim.  The July 
2002 statement of the case also advised the veteran of the 
rating criteria pertinent to knee impairment and motion 
limitation of the knee, with reference to the relevant VCAA 
cites in the United States Code.  

Furthermore, in June 2003, the veteran was provided with 
another letter indicating the evidence received in support of 
his claim for an increased rating for his right knee 
disability, as well as the type of evidence VA is responsible 
for obtaining.  He was also informed that he was being 
scheduled for a VA examination.  The veteran was again 
advised that in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that his service-connected disability 
has gotten worse.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Veterans Law Judge; a 
transcript of such hearing is associated with the claims 
file.  As such, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The relevant medical 
evidence contained in the claims file includes radiology 
reports from the Denver VA Medical Center dated in August 
1995 and May 2000, outpatient treatment records from VA 
Southern Colorado Healthcare System dated March 2000 to May 
2000, treatment records from the Denver VA Medical Center 
dated November 2000 and April 2001 to September 2001, and VA 
examination reports dated July 2000 and July 2003.  The 
veteran has not identified other outstanding records that he 
wants VA to obtain or that he feels are relevant to his 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded VA examinations in July 2000 and July 2003.  The 
Board notes that such were conducted by physicians who 
considered factors relevant to the veteran's claim and the 
examination reports contain findings pertinent to the 
veteran's right knee disability.  The veteran has not 
submitted medical evidence that suggests a change in the 
nature or severity of his service-connected right knee 
disability since July 2003.  Nor has he otherwise shown that 
the VA examinations are inadequate for rating purposes.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to evaluate the claim and 
further examination is not necessary. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Increased Rating for Status Post-Anterior Cruciate 
Reconstruction of the Right Knee

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 20 percent rating when there is moderate knee 
impairment with recurrent subluxation or lateral instability, 
and a 30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2003).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

B.  Factual Background

By way of history the Board notes that the RO established 
service connection for status post anterior cruciate 
reconstruction of the right knee in an October 1990 rating 
decision, which assigned an initial 20 percent evaluation 
effective from September 14, 1989.  In a June 1993 rating 
decision the RO assigned a temporary total rating pursuant to 
38 C.F.R. § 4.30 (2003) from February 15, 1993 through April 
30, 1993, based on surgery; the 20 percent rating resumed 
thereafter.  In May 2000 the veteran claimed entitlement to 
an increased rating for his right knee disability and the 
current appeal arose from an October 2000 rating decision 
denying an increase.  During the pendency of the appeal the 
RO assigned a total rating based on surgical or other 
treatment necessitating convalescence for the period July 6, 
2001 through September 30, 2001; the 20 percent schedular 
rating resumed October 1, 2001 and has remained in effect to 
date.

The relevant medical evidence of record includes a May 2000 
radiology report from the Denver VA Medical Center; 
outpatient treatment records from VA Southern Colorado 
Healthcare System dated March 2000 to May 2000; treatment 
records from the Denver VA Medical Center dated in 
November 2000 and from April 2001 to September 2001; and, VA 
examination reports dated in July 2000 and July 2003. 

The May 2000 radiology report from the Denver VA Medical 
Center shows post-reconstruction changes.  An April 2000 
outpatient treatment record from VA Southern Colorado 
Healthcare System reveals that the veteran complained of 
right knee pain, swelling, limited motion, and difficulty 
bearing weight.  It was noted that the veteran had had 
anterior cruciate ligament reconstructions in 1986 and in 
1994.  It was observed that the veteran had a limping gait.  
Examination of the knees revealed no perceptible swelling and 
no alteration in skin color or temperature.  There was mild 
effusion of the right knee.  There were surgical scars 
midline of both knees with the right scar greater than the 
left.  Range of motion of the right knee was decreased by 5 
to 10 degrees.  There was crepitus with extension and 
flexion.  There was no pain with varus stress, but there was 
pain with valgus stress.  The nurse practitioner was unable 
to do a McMurray test and drawer sign was negative.  There 
was tenderness along the medial aspect of the patella with 
palpitation.  The assessment include status-post anterior 
cruciate ligament reconstruction times two and chronic right 
knee pain.  

The July 2000 VA examination revealed a 25 centimeter healed, 
nontender scar on the midline and a seven centimeter healed, 
nontender scar on the lateral aspect of the right knee.  The 
veteran had pain to palpation on the medial and lateral 
aspects with swelling.  The patellar inhibition test and 
McMurray sign were negative.  The veteran had normal anterior 
and posterior cruciate ligament.  Knee flexion decreased to 
zero to 110 degrees with pain.  Repeat examination after 
exercises revealed increased pain and fatigability, but no 
change in range of motion.  There was no weakness.  The 
examiner noted that with continued worsening pain, the 
veteran could lose at least 15 to 20 degrees range of motion.  

Treatment records from the Denver VA Medical Center dated in 
November 2000 show complaints of right knee pain and an 
observation that the veteran's gait was altered as he bore no 
weight on his right heel.  Upon cursory examination f the 
knees, there was no perceptible swelling or effusion noted.  
There was full extension, but slightly decreased flexion.  
The assessment included degenerative joint disease.  

A June 2001 treatment record from the Denver VA Medical 
Center includes note of right knee pain with point tenderness 
over the lateral and medial aspect.  There was crepitance 
with movement and pain with movement of patella, but the knee 
was otherwise stable.  A report of magnetic resonance imaging 
showed degenerative joint disease changes with no obvious 
meniscal tear.  In July 2001, the veteran had a right knee 
arthroscopy and pick chondroplasty of the right medial 
femoral condyle.  An August 2001 treatment note reflects that 
the veteran was one month post-right knee arthroscopy and 
chondroplastic pick.  He complained of persistent pain along 
the lateral aspect of the right knee and some joint swelling.  
Upon physical examination, it was noted that the veteran was 
using crutches and had limited weight bearing on the right 
knee.  The veteran's right knee's anterior drawer, 
collaterals were stable.  There was mild right joint effusion 
and three scars from the arthroplasty without erythema or 
exudation.  There was pain along the lateral 
patellar/femoral/tibial line to palpation.  The range of 
motion on the right knee was zero to 90 degrees.  The joint 
was stable and there was no pain to apprehension. 

The July 2003 VA examination reflected that the examiner 
reviewed the veteran's medical records, to include the 
history of knee surgery in 1986.  The veteran reported that 
the knee was never particularly stable and due to ongoing 
symptoms, he had had a second anterior cruciate ligament 
reconstruction in 1995.  The veteran stated that his knee did 
better after that surgery, but that he had had continuing 
symptoms in the knee, to include pain, swelling, arthritic 
symptoms and, as such, an arthroscopy was done in 2001.  Upon 
review of the record, the VA examiner noted that the veteran 
had a full thickness area of chondral loss on the medial 
femoral condyle that was micro-fractured.  The veteran 
reported right knee swelling, grinding, and giving way.  Pain 
was predominantly medial and associated with weightbearing 
and prolonged standing.  The veteran stated that he could not 
return to sports or impact activities.  He also had some 
difficulties in activities of daily living.  Prolonged 
standing caused increased symptoms.  The veteran indicated 
that at times he has to sit down at his job, working as a 
phlebotomist, but his job accommodates him in these 
restrictions.  The veteran denied loss of motion, but 
reported some fatigability and weakness in the leg.  He also 
indicated that he had increased symptoms to include flare-ups 
of pain when more active.  

Physical examination revealed well-healed scars midline and 
longitudinal incision scars.  The examination report 
indicates the right knee scarring was exactly the same as 
documented at the veteran's prior VA examination.  The 
examiner indicated that the veteran's scars on his right knee 
were six centimeters and 26 centimeters.  It was noted that 
all scars were straight/longitudinal, normal in color, and 
smooth in texture.  Also, all scars were without 
disfigurement, ulceration, depression or elevation, 
attachment, or tenderness.

The VA examiner noted that the right knee showed a mild varus 
alignment.  The examiner described the veteran's motion as 
full, from zero to 135 degrees, although in a painful arch.  
There was a small effusion present and crepitus noted 
throughout the range of motion testing.  The medial joint 
line was tender, but the lateral joint line was nontender.  
Lachman was +1 with a good end point.  Pivot shift was 
absent.  The medial collateral ligament and the lateral 
collateral ligament were stable.  The posterior cruciate 
ligament was intact to posterior drawer.  Mild retropatellar 
compression tenderness was present.  There was increased pain 
with resisted motion and pain with McMurray's maneuver, 
particularly medially.  There was mild quadriceps atrophy 
seen, however there was no gross incoordination or 
fatigability seen.  

X-rays revealed tunnel and anchor screws in the distal femur 
and proximal tibia consistent with previous anterior cruciate 
ligament reconstruction.  A second screw parallel to the 
distal femoral anchor screw was noted.  Moderate narrowing of 
femorotibial joint space was observed.  Small osteophytes 
were at joint margins and at superior and inferior patellar 
margins.  It was noted that calcification superomedial to the 
patella may reside in the quadriceps tendon.  There was no 
evidence of acute fracture or dislocation.  The impression 
was postoperative and degenerative changes, as described. 

The VA examiner diagnosed status post two anterior cruciate 
ligament reconstructions with good clinical outcome regarding 
stability; documented degenerative arthritic condition of the 
knee (requiring micro-fracture surgery in 2001 with ongoing 
symptoms of degenerative arthritis of the knee).  The 
examiner stated that he would assign the veteran an 
additional 10 degree range of motion loss to the knee, in 
contemplation of DeLuca, supra.  The examiner also opined 
that he would regard the degree of impairment pertaining to 
the veteran's two anterior cruciate ligament reconstruction 
as slight, as his knee was stable upon examination.  

C.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  Furthermore, in an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's right knee disability is currently evaluated as 
20 percent disabling, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  He contends that he is entitled to an 
increased rating for this disability, reporting that he 
experiences knee pain during all movements, to include when 
crouching or standing for long periods, that his knee 
occasionally locks up, and that his limp and morning 
stiffness are more pronounced since his knee surgery.  

The Board first notes that the 20 percent rating currently 
assigned under Diagnostic Code 5257 contemplates moderate 
knee impairment with recurrent subluxation or lateral 
instability.  A 30 percent evaluation is not warranted unless 
there is severe knee impairment with recurrent subluxation or 
lateral instability.  The medical evidence of record 
indicates that in August 2001 and again in July 2003 the 
veteran's right knee was stable, without evidence of any 
recurrent subluxation or lateral instability.  The July 2003 
VA examiner, considering the veteran's entire medical records 
to include findings of stability, albeit with crepitus and 
pain on motion, opined that the degree of right knee 
impairment was no more than slight.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2003).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2003). 

In this case, the most recent VA examination assessment of 
slight right knee impairment is consistent with the other 
contemporary evidence of record showing the absence of 
instability of the right knee, along with what was described 
as a full range of right knee motion, mildly limited with 
pain on use.  No medical professional has opined that the 
veteran manifests more than slight right knee impairment and 
there is no contemporary evidence documenting continued right 
knee instability.  As such, the veteran is not entitled to an 
increased rating under Diagnostic Code 5257.  

The Board notes that knee disability may also be evaluated 
based on arthritis and/or motion limitation.  A review of the 
evidence reflects that the veteran's range of right knee 
motion has actually improved since his July 2001 right knee 
surgery.  For example, in July 2000 the veteran's right knee 
flexion was decreased to 110 degrees due to pain and the 
examiner noted that with continued worsening pain, the 
veteran could lose at least 15 to 20 degrees range of motion, 
and, in August 2001, one month following surgery and during 
convalescence, the veteran manifested right knee flexion to 
only 90 degrees.  Most recently, however, the July 2003 VA 
examiner described the veteran's range of right knee motion 
as full, from zero to 135 degrees (VA's Schedule defines full 
knee motion as from zero degrees extension to 140 degrees 
flexion, see 38 C.F.R. § 4.71, Plate II (2003)).  The Board 
emphasizes that the medical evidence of record consistently 
notes full extension despite some limitation of flexion.

The July 2003 examiner acknowledged that the veteran's right 
knee motion was painful and stated that he would assign the 
veteran an additional 10 degree range of motion loss to the 
knee, in contemplation of DeLuca, supra.  The examiner 
indicated, however, that there was no evidence of 
fatigability or incoordination present and did not otherwise 
identify further limited motion.  Thus, even with 
consideration of pain on motion, with use and during flare-
ups, the veteran's right knee is not shown to result in any 
limitation of extension or to more nearly approximate a 
limitation to 60 degrees flexion to warrant assignment of 
even a noncompensable rating pursuant to Diagnostic Code 5260 
or 5261.  

The Board also observes that, absent evidence of at least a 
noncompensable limitation of flexion or extension, and 
further absent objective evidence of any right knee 
instability, no separate rating is warranted for the 
veteran's documented right knee arthritis.  See VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997).  Nor, absent 
any compensably manifested motion limitation, is the veteran 
entitled to separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04 (September 17, 2004), published at 
69 Fed. Reg. 59,990 (2004).  The Board further notes that, 
although recognizing the presence of right knee arthritis, 
the veteran's currently-assigned 20 percent rating is already 
in excess of the maximum rating warranted for arthritis in 
one joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As 
such, higher and/or separate ratings are not warranted based 
on the current medical findings relevant to arthritis and/or 
motion limitation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  In this 
regard the Board notes that the veteran has raised the issue 
of the right knee scarring residual to his knee surgeries.  
The veteran's right knee scars were, however, asymptomatic at 
the time of the July 2003 VA examination, and of a size not 
warranting assignment of a compensable rating under VA's 
governing regulations.  For assignment of a separate 
compensable evaluation for a scar VA regulations require 
evidence of scarring that is poorly nourished with repeated 
ulceration or tender and painful on objective demonstration 
(38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804); or, 
scarring that is deep and causing limited motion in an area 
exceeding six square inches, or covering an area of 144 
square inches or greater even where superficial and without 
resulting motion limitation (67 Fed. Reg. 49,596 (July 31, 
2002), to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002)).  Furthermore, there is no evidence in 
the record documenting even subjective complaints regarding 
the veteran's right knee surgical scars so as to suggest 
entitlement to higher or separate ratings based on scarring.  
A review of the record, to include the medical evidence and 
the veteran's own statements, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's right knee disability to warrant consideration of 
alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his right knee disability.  In this case the 
veteran's disability is manifested by arthritis and by 
painful and but slightly limited motion, without evidence of 
instability, symptomatic scarring or other functional 
impairment more nearly approximating the criteria for a 
higher or separate rating under governing laws and 
regulations.  Therefore, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  In this case, the veteran has 
not indicated that he misses time from work due to his right 
knee disability, nor does the record reflect any recent or 
ongoing hospitalizations for this disability.  The Board 
observes that the veteran had surgery on his right knee in 
July 2001.  In recognition of this, the veteran was granted a 
temporary total evaluation due to treatment of a service-
connected condition requiring convalescence under 
38 C.F.R. § 4.30 from July 6, 2001, to September 30, 2001.  
Such grant contemplated a period of additional disability for 
which the veteran has been compensated.  Currently, however, 
the medical evidence shows that any objective manifestations 
of the veteran's right knee disability are exactly those 
contemplated by the schedular criteria and considered in the 
20 percent rating assignment.  In sum, there is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An increased evaluation for status post-anterior cruciate 
reconstruction of the right knee, currently evaluated as 20 
percent disabling, is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



